NO. 12-19-00380-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

LAWRENCE TATUM, JR.,                            §       APPEAL FROM THE 3RD
APPELLANT

V.                                              §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §       ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Lawrence Tatum, Jr., appeals his conviction for murder. In Appellant’s sole issue, he
contends that the district clerk’s recitation in the certified bill of costs that “court appointed
attorney fees may be added at a later date” is erroneous and should be deleted. We modify and
affirm as modified.


                                         BACKGROUND
       Appellant was indicted for murder. Determining that Appellant was indigent, the trial
court appointed counsel to represent him. The State later filed a notice of enhancement, which
increased the range of punishment, if found true, from twenty-five years to ninety-nine years or
life imprisonment. Appellant pleaded “not guilty” to the offense, and after a trial, the jury found
Appellant guilty of the offense. Appellant elected that the trial court assess his punishment.
Appellant pleaded “true” to three enhancement paragraphs, and after a hearing, the trial assessed
Appellant’s punishment at imprisonment for life. Appellant filed a motion for new trial, which
the trial court denied by written order. Appellant filed a notice of appeal, and the trial court
appointed appellate counsel to represent him. This appeal followed.
                                        ATTORNEY’S FEES
       In Appellant’s sole issue, he contends that the portion of the district clerk’s certified bill
of costs stating that “court appointed attorney fees may be added at a later date” is erroneous and
should be deleted. The State has joined in Appellant’s request.
Standard of Review and Applicable Law
       Article 26.05(g) of the Texas Code of Criminal Procedure provides trial courts with
discretionary authority to order reimbursement of appointed attorney’s fees when the defendant
has financial resources that enable him to offset in part or in whole the costs of the legal services
provided. TEX. CODE CRIM. PROC. ANN. art 26.05(g) (West Supp. 2020). However, a defendant
who is determined by the court to be indigent is presumed to remain indigent for the remainder of
the proceedings in the case unless a material change in the defendant’s financial circumstances
occurs.” Id. art. 26.04(p) (West Supp. 2020); see Fulmer v. State, 401 S.W.3d 305, 318–19
(Tex. App.—San Antonio 2013, pet. ref’d) (holding the trial court erred in ordering an indigent
criminal defendant to pay court appointed attorney’s fees when there was no evidence of a
material change in his financial circumstances).
       If a criminal action is appealed, an officer of the court shall certify and sign a bill of costs
stating the costs that have accrued and send the bill of costs to the appellate court. See TEX.
CODE CRIM. PROC. ANN. art. 103.006 (West 2018). The Texas Court of Criminal Appeals has
stated that “attorney’s fees as set forth in a certified bill of costs are effective whether or not
incorporated by reference in the written judgment.” Armstrong v. State, 340 S.W.3d 759, 767
(Tex. Crim. App. 2011).
Discussion
       Here, the trial court determined that Appellant was indigent and appointed trial counsel to
represent him.    No evidence was presented regarding any change in Appellant’s financial
circumstances throughout the proceedings. The trial court also appointed counsel to represent
him in this appeal. Accordingly, based on this record, there was no evidence to show that
Appellant’s finances had undergone a “material change.” See TEX. CODE CRIM. PROC. ANN. art.
26.04(p); Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010).
       Ordinarily in such circumstances, the appropriate remedy is to delete any assessment of
attorney’s fees in the trial court’s judgment and the certified bill of costs. See Green v. State, No.
04–13–00018–CR, 2013 WL 6200328, at *2 (Tex. App.—San Antonio Nov. 27, 2013, no pet.)



                                                   2
(mem. op., not designated for publication) (modifying both judgment and bill of costs to delete
assessment of attorney’s fees against indigent criminal defendant). Here, neither the trial court in
its judgment nor the district clerk in the certified bill of costs expressly order that Appellant pay a
specified amount of court appointed attorney’s fees. However, the certified bill of costs contains
the statement that “court appointed attorney fees may be added at a later date.” As we have
stated, attorney’s fees as set forth in a certified bill of costs are effective even if not incorporated
in the written judgment. See Armstrong, 340 S.W.3d at 767. We are required to delete a
statement in a certified bill of costs authorizing the assessment of attorney’s fees at a later date
when unsupported by evidence of a material change in financial circumstances.                See, e.g.,
Rosales-Ayala v. State, No. 04-15-00226-CR, 2016 WL 527332, at *1 (Tex. App.—San Antonio
Feb. 10, 2016, no pet.) (mem. op., not designated for publication) (deleting assessment of
attorney’s fees from certified bill of costs in an amount “to be determined” where trial court did
not order defendant to pay fees for appointed counsel and no evidence presented of any material
change in financial circumstances); see also Benavidez v. State, 423 S.W.3d 520, 522 (Tex.
App.—San Antonio 2014, no pet.) (deleting assessment of attorney’s fees of $2,000.00 in
certified bill of costs even though trial court did not expressly assess attorney’s fees against
defendant, because fees in certified bill of costs are effective whether or not incorporated by
reference in written judgment).
         Because the statement in the district clerk’s certified bill of costs stating that “court
appointed attorney fees may be added at a later date” is erroneous and unsupported by any
material change in Appellant’s financial circumstances, it must be corrected to delete that
language. See Rosales-Ayala, 2016 WL 527332, at *1-*2. Appellant’s sole issue is sustained.


                                                   DISPOSITION
         Having sustained Appellant’s sole issue, we modify the trial court’s judgment to indicate
that court appointed attorney’s fees are not to be assessed against Appellant and by deleting the
language from the bill of costs that “court appointed attorney fees may be added at a later date.”
See Benavidez, 423 S.W.3d at 522. We affirm the trial court’s judgment as modified.
                                                                    BRIAN HOYLE
                                                                       Justice
Opinion delivered October 30, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                              (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 30, 2020


                                         NO. 12-19-00380-CR


                                     LAWRENCE TATUM, JR.,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 3rd District Court
                      of Anderson County, Texas (Tr.Ct.No. 3CR-17-33076)

                       THIS CAUSE came to be heard on the appellate record and the brief filed
herein, and the same being considered, because it is the opinion of this court that the judgment of
the court below should be modified and as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to indicate that court appointed attorney’s fees are not to be
assessed against Appellant and by deleting the language from the bill of costs that “court
appointed attorney fees may be added at a later date;” in all other respects the judgment of the
trial court is affirmed; and that this decision be certified to the court below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.